Mk. Justice Sulzjb acher,
after making the above statement of facts, delivered the opinion of the court as follows:
According to article 1693 of the Law of Civil Procedure, an appeal in cassation will not lie from an order in proceed*223ings for the execution of judgments, unless substantial points are decided which are not controverted in the action,nor decided in the executory judgment, or which are contradictory thereto.
Such being the case, the appeal in cassation taken by Mannel Matos does not lie, inasmuch as in the orders appealed from no substantial point is finally disposed of, nor is a decision given contradictory to the judgment, the same being limited to the dismissal of a motion for a special decision regarding the nullity of the attachments and other proceedings had for the execution of the judgment.
The foregoing legal grounds are applicable to this case on appeal, for according section 4 of the Act of March 12, 1903, establishing the Supreme Court of Porto Rico as court of appeals, in all cases where reference is made in the Law of Civil Procedure to appeals in cassation the same shall be construed as meaning appeals.
We adjudge that we should declare, and do declare; that the appeal in cassasion for error of law, now appeal, taken by Manuel Matos, does not lie, and tax the costs against him, the decisions appealed from, therefore, to stand as final. This decision is ordered to be communicated to the District Court of Arecibo, to which the record is to be returned for the proper purposes.
Chief Justice Quiñones, and Justices Hernández and MacLeary, concurred.
Mr. Justice Figueras did not sit at the hearing of this case.